Appeal by defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered July 9, 1981, convicting him of attempted robbery in the first degree and assault in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. As conceded by the People, the trial court failed to fully explain to the defendant the risks of self-representation (People v Kaltenbach, 60 NY2d 797; People v Sawyer, 57 NY2d 12; People v Harris, 85 AD2d 742, affd 58 NY2d 704 on opn at App Div). A valid waiver of defendant’s fundamental constitutional right to counsel requires a proper allocution (People v McIntyre, 36 NY2d 10). Contrary to the People’s assertion, the trial court’s failure to inform the defendant of the risks of self-representation is not subject to harmless error analysis (see People v Arroyave, 49 NY2d 264; People v Felder, 47 NY2d 287). Accordingly there must be a new trial. Titone, J. P., Laser, Thompson and O’Connor, JJ., concur.